*3ORDER
PER CURIAM.
Appellant, Robert H. Foster, appeals from the denial of his motion pursuant to Rule 74.06, which was styled as a writ of coram nobis. We have reviewed appellant’s claim of error, the record on which it is based and the findings and conclusions of the motion court and find no error. We also have determined that an extended opinion would have no precedential value and affirm pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties, has been prepared which sets forth the basis of our decision.